DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 5, 8-14, and 17-20 are pending.
	Claims 2-4, 6-7, and 15-16 are canceled by Applicant.

Response to Arguments
2.	Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, claims 1, 5, 8-14, and 17-20 are rejected under the Siress and Blohm combination as evident in the rejection below provided a reasonable expectation of success and the references combined disclose/suggest all the claim limitations.

In response to the argument (pg.4) regarding contact entries; Blohm’s content cannot be provided to a requestor:
Applicant points to Blohm not disclosing/suggesting providing content to a requestor which in essence is regarding the claimed “receiving an access request for the contacts from a requester; and providing a part of the contacts according to access privilege of the requester” per se.  Blohm is not the primary reference and thus was not relied upon for this particular limitation. Blohm is brought forth in particular to teach the obviousness of groupings of contact related information that has association to an access privilege wherein each of the plurality of contact entries is included in only one of the plurality of groups; in regards the limitation “providing information of one or more groups of the contacts according to the access privilege of the requester, wherein each of the plurality of contact entries is included in only one of the plurality of groups”. 
Siress on the other hand is the primary reference relied upon to provide content to the requestor.  According to Siress’ method may include: maintaining one or more attributes of a first user; maintaining a risk profile scheme configured by the first user, the risk profile scheme comprising a passive permission table indicating whether a second user has permission to the one or more attributes; allowing the first user to grant dynamic permissions to the second user to access the one or more attributes in accordance with the risk profile scheme; allowing the first user to perform content blobulation of the one or more attributes; and allowing the first user to perform content reblobulation of the one or more attributes in accordance with the risk profile scheme [Siress: Abstract]. Thus, Siress clearly teach contact entries and providing content to a requestor.  Siress discloses permissions and/or attributes can be grouped, divided, or 
Therefore, the combination of Siress and Blohm disclose/suggest all of the features of claim 1.
At least for the same reasons, the combination of Siress and Blohm disclose or suggest all of the features of claim 14.
Claims 5, 8-13, 17-20 depend either directly or indirectly from either claims 1 or 14, and therefore rejected for at least the same reasons, as well as for the additional features recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 5, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siress [US 2013/0275472] in view of Blohm, et al. [US 2006/0190600].
Claim 1:	Siress, et al. teaches a contacts access method, comprising: 
receiving an access request for the contacts from a requester; and [Siress: 0005, 0029; providing attributes to a client with permission to access those attributes involves receiving a request, and querying an agent for the attributes. Requester can broadly be in the form of clients, users, subscribers, and etc.-0018]
, [Siress: 0017, 0039; The permission sets controls what attribute sets a client 204, 206, 208 of the system 200 will share with other clients, what attribute sets a client will enable other client to query, whether other client will receive contact information of a client who matches a query request, and the content of query requests a querying client will receive]
wherein the contacts include at least one contact entry, each of which includes a plurality of fields, and the step of providing a part of the contacts according to the access privilege of the requester comprises: [Siress: 0085, 0088; a passive permission table includes more attributes than a content owner has granted permission for (though an implementation could require that the content owner grant permission in order to have an entry in the passive permission table). An attribute can be identified with an attribute ID and users can be identified with (individual and/or group) UIDs, though the identification can be in any applicable known or convenient form. Thus, there are contact entry that includes files according to the access privilege of the requester (or user -0085)]
providing information of one or more of the fields of the at least one contact entry according to the access privilege of the requester, [Siress: 0085; the content owner 402 could only, or preferentially, request reblobulation from users who received and/or accepted dynamic permissions]
setting a first attribute for each of the plurality of fields, the first attribute indicating whether the field is accessible, and [Siress: 0089-0090; An attribute can be identified with an attribute ID and users can be identified with (individual and/or group) UIDs, though the identification can be in any applicable known or convenient form]
setting a second attribute for each of the plurality of fields [Siress: 0017-0018, 0098-0101; there are first and second users involved with sending and receiving information specific to permission. Also, the permission table shows there includes plurality of entries which accordingly to entries are associated fields and permissions to different users per se.  Also, setting a second attribute for each fields (relates to a user) can be given the broadest interpretation as a new level or updates or in the form of a table where the attributes are stored that have been set or determined information relating to users specific to their attributes], the second attribute indicating whether the field is viewable, [Siress: 0020, 0072, 0080, 0089; examples of viewable field of an attribute]
wherein the contacts include a plurality of contact entries which are divided into a plurality of groups, and the step of providing a part of the contacts according to the access privilege of the requester comprises: [Siress: 0028, 0085]
**providing information of one or more groups of the contacts according to the access privilege of the requester, wherein each of the plurality of contact entries is included in only one of the plurality of groups. [**as rejected under secondary reference, explained below]
	Siress discloses each client may store (or host) permissions and/or attributes from a plurality of other clients where a particular client's permissions and/or attributes are hosted by a plurality of other clients. Permissions and/or attributes can be grouped, divided, or separated by any distinguishing feature and hosted on different clients to maintain separation [Siress: 0028]. Siress discloses a passive permission table includes more attributes where an attribute can be identified with an attribute ID and users can be identified with (individual and/or group) UIDs, though the identification can be in any applicable known or convenient form [Siress: 0085, 0088]. As such, there are contact entry that includes files according to the access privilege of the requester (or user). Thus, Siress teaches groups of the contacts according to the access privilege of the requester. However, Siress did not clearly teach “providing information of one or more 
	Blohm teaches “providing information of one or more groups of the contacts according to the access privilege of the requester” by disclosing a presence system that manages the availability of subscriber presence information sought by a requestor. In response to a request for the presence information, the presence system determines a contact group assigned to the requestor by the system subscriber. The presence system also checks a group access parameter associated with the contact group. The group access parameter may determine whether contact group members, such as the requestor, are allowed access or are denied access to the requested presence information [Blohm: 0006]. Additionally Blohm teaches “wherein each of the plurality of contact entries is included in only one of the plurality of groups”, by disclosing a contact for the presence requestor and a contact group to which the contact is assigned where a group access parameter is associated with the contact group and the group access parameter specify whether group members are allowed access or are denied access to requested presence information [Blohm: 0008]. Blohm further discusses the Allow/Block line 312 divides the contact groups 222, 224, 226, and 306 between Blocked and Allowed [Blohm: 0044-0045, 0063-0065]. Thus, by allowing access or denying access the member (user) of a group obviously suggests “plurality of contact entries is included in only one of the plurality of groups” as the member can either be in one group (allowed access/list) or the other (denied/block access/list). As such Blohm suggests the contacts include a plurality of contact entries which are divided into a plurality of groups comprises “each of the plurality of contact entries is included in only one of the plurality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Blohm with Siress to teach “providing information of one or more groups of the contacts according to the access privilege of the requester, wherein each of the plurality of contact entries is included in only one of the plurality of groups” for the reason for improved management of the availability of presence information by performing presence information availability at a group level may reduce the time and mistakes and to ensure that critical groups have access to the presence information they need, or that unnecessary groups do not have access [Blohm: 0067].
Claim 2: Canceled
Claim 3: Canceled
Claim 4: Canceled
Claim 5: Siress: 0041; discussing the contacts access method of claim 4, wherein the plurality of fields include two or more fields selected from family name, given name, contact number, user II) on network, email address, home address, note name, user group, birthday and web address of a contact person. 

Claim 7: Canceled
Claim 8: Siress: 0052; discussing the contacts access method of claim 1, further comprising: determining the access privilege of the requester. 
Claim 9: Siress: 0049-0052; discussing the contacts access method of claim 8, wherein the step of determining the access privilege of the requester comprises: determining the access privilege of the requester according to an identifier of the requester carried in the access request, wherein the identifier includes at least one of a role identifier and an identity identifier. 
Claim 10: Siress: 0055; discussing the contacts access method of claim 8, wherein the step of determining the access privilege of the requester comprises: determining the access privilege of the requester according to an access password sent by the requester. 
Claim 11: Siress: 0047; discussing the contacts access method of claim 8, wherein prior to determining the access privilege of the requester, further comprising: setting the access privilege of the requester. 
Claim 12: Siress: 0046-0047, 0055; discussing the contacts access method of claim 11, wherein the step of setting the access privilege of the requester comprises: setting the access privilege of the requester according to an authorization instruction inputted by a user. 
Claim 13: Siress: 0086; discussing the contacts access method of claim 11, wherein the requester is an application, and the access privilege of the application is configured when installing the application. 
Claim 14:	Siress, et al. teaches a device for managing contacts, comprising: 
a storage device for storing the contacts; and [Siress: 0031]
a processor configured to, in order to manage access to the contacts stored in the storage device [Siress: 0034], receive an access request for the contacts from a requester; and [Siress: 0005, 0029; providing attributes to a client with permission to access those attributes involves receiving a request, and querying an agent for the attributes. Requester can broadly be in the form of clients, users, subscribers, etc.-0018]
provide a part of the contacts according to access privilege of the requester. [Siress: 0017, 0039; The permission sets controls what attribute sets a client 204, 206, 208 of the system 200 will share with other clients, what attribute sets a client will enable other client to query, whether other client will receive contact information of a client who matches a query request, and the content of query requests a querying client will receive] 
wherein the contacts include at least one contact entry, each of which includes a plurality of fields, and the processor is further configured to provide information of one or more fields of the at least one contact entry according to the access privilege of the requester [Siress: 0085; the content owner 402 could only, or preferentially, request reblobulation from users who received and/or accepted dynamic permissions], the processor further configured to set a first attribute for each of the plurality of fields, the first attribute indicating whether the field is accessible [Siress: 0089-0090; An attribute can be identified with an attribute ID and users can be identified with (individual and/or group) UIDs, though the identification can be in any applicable known or convenient form], and to set a second attribute for each of the plurality of fields [Siress: 0017-0018, 0098-0101; there are first and second users involved with sending and receiving information specific to permission. Also, the permission table shows there includes plurality of entries which accordingly to entries are associated fields and permissions to different users per se.  Also, setting a second attribute for each fields (relates to a user) can be given the broadest interpretation as a new level or updates or in the form of a table where the attributes are stored that have been set or determined information relating to users specific to their attributes], the second attribute indicating whether the field is visible,  [Siress: 0020, 0072, 0080, 0089; examples of viewable field of an attribute]
wherein the contacts include a plurality of contact entries which are divided into a plurality of groups, and the step of providing a part of the contacts according to the access privilege of the requester comprises: [Siress: 0028, 0085]
providing information of one or more groups of the contacts according to the access privilege of the requester,
**wherein each of the plurality of contact entries is included in only one of the plurality of groups. [**as rejected under secondary reference, explained below]
	Siress discloses each client may store (or host) permissions and/or attributes from a plurality of other clients where a particular client's permissions and/or attributes are hosted by a plurality of other clients. Permissions and/or attributes can be grouped, divided, or separated by any distinguishing feature and hosted on different clients to maintain separation [Siress: 0028]. Siress discloses a passive permission table includes more attributes where an attribute can be identified with an attribute ID and users can be identified with (individual and/or group) UIDs, though the identification can be in any applicable known or convenient form [Siress: 0085, 0088]. As such, there are contact entry that includes files according to the access privilege of the requester (or user). Thus, Siress teaches groups of the contacts according to the access privilege of the requester. However, Siress did not clearly teach “providing information of one or more 
	Blohm teaches “providing information of one or more groups of the contacts according to the access privilege of the requester” by disclosing a presence system that manages the availability of subscriber presence information sought by a requestor. In response to a request for the presence information, the presence system determines a contact group assigned to the requestor by the system subscriber. The presence system also checks a group access parameter associated with the contact group. The group access parameter may determine whether contact group members, such as the requestor, are allowed access or are denied access to the requested presence information [Blohm: 0006]. Additionally Blohm teaches “wherein each of the plurality of contact entries is included in only one of the plurality of groups”, by disclosing a contact for the presence requestor and a contact group to which the contact is assigned where a group access parameter is associated with the contact group and the group access parameter specify whether group members are allowed access or are denied access to requested presence information [Blohm: 0008]. Blohm further discusses the Allow/Block line 312 divides the contact groups 222, 224, 226, and 306 between Blocked and Allowed [Blohm: 0044-0045, 0063-0065]. Thus, by allowing access or denying access the member (user) of a group obviously suggests “plurality of contact entries is included in only one of the plurality of groups” as the member can either be in one group (allowed access/list) or the other (denied/block access/list). As such Blohm suggests the contacts include a plurality of contact entries which are divided into a plurality of groups comprises “each of the plurality of contact entries is included in only one of the plurality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Blohm with Siress to teach “providing information of one or more groups of the contacts according to the access privilege of the requester, wherein each of the plurality of contact entries is included in only one of the plurality of groups” for the reason for improved management of the availability of presence information by performing presence information availability at a group level may reduce the time and mistakes and to ensure that critical groups have access to the presence information they need, or that unnecessary groups do not have access [Blohm: 0067].
Claim 15: Canceled
Claim 16: Canceled 
Claim 17: Siress: 0041; discussing the device for managing contacts of claim 16, wherein the plurality of fields include two or more fields selected from family name, given name, contact number, user ID on network, email address, home address, note name, user group, birthday and web address of a contact person. 

Claim 19: Siress: 0047; discussing the device for managing contacts of claim 14, wherein the processor is further configured to set the access privilege of the requester. 
Claim 20: Siress: 0046-0047, 0055; discussing the device for managing contacts of claim 19, wherein the processor is further configured to set the access privilege of the requester according to an authorization instruction inputted by a user.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435